In an action for personal injuries and loss of services the infant received a verdict for $200 and the father for $100. Plaintiffs appeal. Amended judgment and order reversed on the facts and a new trial granted, with costs to appellants to abide the event. In our opihion the verdict for the infant was inadequate. Appellants ask us to sever the action and affirm the judgment for the father. This we cannot do. It may be that On a new trial the verdict will be for the defendants. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.